Exhibit 10.1

 

DIRECTOR AGREEMENT

 

This DIRECTOR AGREEMENT is made as of [DATE] (the “Agreement”), by and between
Navidea Biopharmaceuticals, Inc., a Delaware corporation (the “Company”), and
[DIRECTOR NAME], an individual with an address at [DIRECTOR ADDRESS] (the
“Director”).

 

WHEREAS, the Company has agreed to appoint the Director to its Board of
Directors, and desires to enter into an agreement with the Director with respect
to such appointment; and

 

WHEREAS, the Director is willing to accept such appointment and to serve the
Company on the terms set forth herein and in accordance with the provisions of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.           Position. Subject to the terms and provisions of this Agreement,
the Company shall cause the Director to be appointed a Director of the Company
in the class of directors up for election at the 2016 Annual Meeting of
Stockholders (the “2016 Annual Meeting”) immediately upon the execution of this
Agreement, and the Director hereby agrees to serve the Company in such position,
upon the terms and conditions hereinafter set forth, and in accordance with the
duties imposed by Delaware law, the Company’s Amended and Restated Certificate
of Incorporation, the Company’s Amended and Restated By-Laws (the “Bylaws”) and
applicable stock exchange regulations, provided, however, that the Director’s
continued service on the Board of Directors of the Company (the “Board”) for any
period following the 2016 Annual Meeting shall be subject to the nomination of
the Director for election by the Company’s stockholders by the Company’s
Compensation, Nominating and Governance Committee for such period, and the
election of the Director by the stockholders of the Company.

 

2.           Duties.

 

(a)           During the Directorship Term (as defined herein), the Director
shall make reasonable business efforts to attend all Board meetings, serve on
appropriate committees as reasonably requested by the Board, make himself
available to the Company at mutually convenient times and places, attend
external meetings and presentations, as appropriate and convenient, and perform
such duties, services and responsibilities, and have the authority commensurate
to such position.

 

(b)           The Director will use his reasonable best efforts to promote the
interests of the Company and devote such time to the Company’s affairs as
required to appropriately discharge his duties and legal obligations as a
Director. Other than as set forth above, the Director will not, without the
prior notification to the Board, engage in any other business activity which
could materially interfere with the performance of his duties, services and
responsibilities hereunder or which is in violation of the reasonable policies
established from time to time by the Company. At such time as the Board receives
such notification, the Board may require the resignation of the Director if it
determines that such business activity does in fact materially interfere with
the performance of the Director’s duties, services and responsibilities
hereunder.

 

3.           Compensation.

 

(a)           The Company agrees to pay Director a fee of $50,000 as an annual
retainer. Additionally, Director will receive a restricted stock award under the
Company’s 2014 Stock Incentive Plan of 28,000 shares of common stock, vesting on
the first anniversary of the date of grant. The Company and the Director
acknowledge that under the Bylaws of the Company, the Board of Directors shall
have authority to fix the compensation of directors.

 

(b)           During the Directorship Term, the Company shall reimburse the
Director for all reasonable out-of-pocket expenses incurred by the Director in
attending any in-person meetings, provided that the Director complies with the
generally applicable policies, practices and procedures of the Company for
submission of expense reports, receipts or similar documentation of such
expenses. Any reimbursements for allocated expenses (as compared to
out-of-pocket expenses of the Director) must be approved in advance by the
Company.

 



   

 

 

(c)           The Company will maintain a customary director and officer
liability insurance policy for all Board members and such policy will cover
Director to the same extent as other directors and officers covered under the
policy.

 

(d)           The Director’s status during the Directorship Term shall be that
of an independent contractor and not, for any purpose, that of an employee or
agent with authority to bind the Company in any respect. All payments and other
consideration made or provided to the Director under this Section 3 shall be
made or provided without withholding or deduction of any kind, and the Director
shall assume sole responsibility for discharging all tax or other obligations
associated therewith.

 

4.           Directorship Term. The “Directorship Term,” as used in this
Agreement, shall mean the period commencing on the date hereof and terminating
on the earlier of the date of the next annual stockholders meeting and the
earliest of the following to occur:

 

(a)           the death of the Director;

 

(b)           the termination of the Director from his membership on the Board
by the mutual written agreement of the Company and the Director;

 

(c)           the removal of the Director from the Board in accordance with the
Bylaws and Delaware law; and

 

(d)           the resignation by the Director from the Board.

 

5.           Director’s Representations and Acknowledgment.

 

(a)           The Director acknowledges and agrees that his position as member
of the Board will result in him being deemed to be an “affiliate” of the Company
for purposes of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, and the regulations promulgated thereunder
(collectively, the “Securities Laws”).

 

(b)           Other than the Settlement Agreement, there is no arrangement,
agreement or understanding between the Director and any other persons pursuant
to which the Director is being appointed to the Company’s Board of Directors.

 

(c)           The Director represents to the Company that his execution and
performance of this Agreement shall not be in violation of any agreement or
obligation (whether or not written) that he may have with or to any person or
entity, including without limitation, any prior or current employer. The
Director hereby acknowledges and agrees that this Agreement (and any other
agreement or obligation referred to herein) shall be an obligation solely of the
Company, and the Director shall have no recourse whatsoever against any officer,
director, employee, stockholder, representative or agent of the Company or any
of their respective affiliates with regard to this Agreement.

 

6.           Director Covenants.

 

(a)           Unauthorized Disclosure. The Director agrees and understands that
in the Director’s position with the Company, the Director has been and will be
exposed to and receive information relating to the confidential affairs of the
Company, including, but not limited to, technical information, business and
marketing plans, strategies, customer information, other information concerning
the Company’s products, services, promotions, development, financing, expansion
plans, business policies and practices, and other forms of information
considered by the Company to be confidential, and proprietary and in the nature
of trade secrets. The Director agrees that during the Directorship Term and
thereafter, subject to his fiduciary duties, the Director will keep such
information confidential and will not disclose such information, either directly
or indirectly, to any third person or entity without the prior written consent
of the Company; provided, however, that (i) the Director shall have no such
obligation to the extent such information (A) is or becomes publicly known or
generally known in the Company’s industry other than as a result of the
Director’s breach of his obligations hereunder, (B) is lawfully obtained from a
source other than the Company that was not under, and did not impose, an
obligation of confidentiality with respect to such information; (C) is
independently developed by Director or his Affiliates without violating any of
his obligations under this Agreement; and (D) is or becomes known by the
Director other than through disclosure by the Company in the course of the
Directorship Term; and (ii) the Director may, after giving prior notice to the
Company to the extent practicable under the circumstances, disclose such
information to the extent required by applicable laws or governmental
regulations or judicial or regulatory process. This confidentiality covenant has
no geographical or territorial restriction. Upon termination of the Directorship
Term, the Director will promptly destroy all property, keys, notes, memoranda,
writings, lists, files, reports, customer lists, correspondence, tapes, disks,
cards, surveys, maps, logs, machines, technical data, other product or document,
and any summary or compilation of the foregoing, in whatever form, including,
without limitation, in electronic form, which has been produced by, received by
or otherwise submitted to the Director in the course or otherwise as a result of
the Director’s position with the Company during or prior to the Directorship
Term, provided that the Company shall retain such materials and make them
available to the Director if requested by him in connection with any litigation
against the Director under circumstances in which (i) the Director demonstrates
to the reasonable satisfaction of the Company that the materials are necessary
to his defense in the litigation and (ii) the confidentiality of the materials
is preserved to the reasonable satisfaction of the Company.

 



 2 

 

 

(b)           Company Policies. Director acknowledges that he has received and
reviewed a copy of the Company’s Code of Business Conduct and Ethics, and its
Supplemental Securities Trading Policy for Officers, Directors and Key Employees
(the “Policies”), and understands and agrees that he will strictly comply with
all the requirements of the Policies during the Directorship Term and so for so
long thereafter as specifically required by the Policies, including without
limitation the provisions thereof concerning unauthorized communication of
internal Company information to third parties, including responses to inquiries
by the financial press, investment analysts, investors, or other members of the
financial community.

 

(c)           Non-Solicitation. During the Directorship Term and for a period of
two (2) years thereafter, the Director shall not interfere with the Company’s
relationship with, or endeavor to entice away from the Company, any person who,
on the date of the termination of the Directorship Term and/or at any time
during the one year period prior to the termination of the Directorship Term,
was an employee or customer (including those reasonably expected to be a
customer) of the Company or otherwise had a material business relationship with
the Company.

 

(d)           Remedies. The Director agrees that any breach of the terms of this
Section 6 could result in irreparable injury and damage to the Company for which
the Company could have no adequate remedy at law. The Director therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to seek an immediate injunction and restraining order to
prevent such breach and/or threatened breach and/or continued breach by the
Director and/or any and all of his affiliates, without having to prove damages
or paying a bond, in addition to any other remedies to which the Company may be
entitled at law or in equity. The terms of this paragraph shall not prevent the
Company from pursuing any other available remedies for any breach or threatened
breach hereof, including, but not limited to, the recovery of damages from the
Director. The Director acknowledges that the Company would not have entered into
this Agreement had the Director not agreed to the provisions of this Section 7.

 

(e)           Survival. The provisions of this Section 6 shall survive any
termination of the Directorship Term, and the existence of any claim or cause of
action by the Director against the Company, whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the Company
of the covenants and agreements of this Section 6.

 

7.           Non-Waiver of Rights. The failure to enforce at any time the
provisions of this Agreement or to require at any time performance by the other
party hereto of any of the provisions hereof shall in no way be construed to be
a waiver of such provisions or to affect either the validity of this Agreement
or any part hereof, or the right of either party hereto to enforce each and
every provision in accordance with its terms. No waiver by either party hereto
of any breach by the other party hereto of any provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions at that time or at any prior or subsequent time.

 

8.           Notices. Every notice relating to this Agreement shall be in
writing and shall be given by personal delivery, overnight delivery or by
registered or certified mail, postage prepaid, return receipt requested; to:

 

 3 

 

 

If to the Company:

 

Navidea Biopharmaceuticals, Inc.

5600 Blazer Parkway

Suite 200

Dublin, OH 43017-7550

Attn: Jed A. Latkin, Interim Chief Operating Officer

 

 

with a copy (which shall not constitute notice) to:

 

Kevin W. Waite

Moomjian, Waite & Coleman, LLP

100 Jericho Quadrangle, Suite 208

Jericho, NY 11753

 

If to the Director:

 

           

 

with a copy (which shall not constitute notice) to:

 



               



 

Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 10.

 

9.           Binding Effect/Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, personal representatives, estates, successors (including, without
limitation, by way of merger) and assigns, as applicable. Notwithstanding the
provisions of the immediately preceding sentence, neither the Director nor the
Company shall assign all or any portion of this Agreement without the prior
written consent of the other party.

 

10.           Entire Agreement. This Agreement sets forth the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements, written or oral, between them as to such
subject matter.

 

11.           Severability. If any provision of this Agreement, or any
application thereof to any circumstances, is invalid, in whole or in part, such
provision or application shall to that extent be severable and shall not affect
other provisions or applications of this Agreement.

 

12.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without reference to the
principles of conflict of laws. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined in the Court of
Chancery of the State of Delaware and the parties hereto hereby consent to the
jurisdiction of such courts in any such action or proceeding; provided, however,
that neither party hereto shall commence any such action or proceeding unless
prior thereto the parties have in good faith attempted to resolve the claim,
dispute or cause of action which is the subject of such action or proceeding
through mediation by an independent third party.

 

13.           Modifications. Neither this Agreement nor any provision hereof may
be modified, altered, amended or waived except by an instrument in writing duly
signed by the party to be charged.

 



 4 

 

 

14.           Tense and Headings. Whenever any words used herein are in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply. The headings contained
herein are solely for the purposes of reference, are not part of this Agreement
and shall not in any way affect the meaning or interpretation of this Agreement.

 

15.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and the Director has hereunto
set his hand, on the day and year first above written.

 

NAVIDEA BIOPHARMACEUTICALS, INC.

  

 



By: Jed A. Latkin       Interim Chief Operating Officer    



 

DIRECTOR

 

 



      [DIRECTOR NAME]    



 

 

 

 

 



 5 

